         Case 1:19-cr-00592-LGS Document 51 Filed 09/02/20 Page 1 of 1




                                                          September 2, 2020

VIA ECF
Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

      Re:     United States v. Parfait Mutimura,
              19 CR. 592 (LGS)

Dear Judge Schofield:

        I write to request that Your Honor order the United States Pretrial Services
Office in the Southern District of New York to release Mr. Parfait Mutimura’s passport
to his friend—Sebastian Rukarisha—or to a representative from my office. Mr.
Mutimura’s passport was surrendered to Pretrial Services during the pendency of his
criminal case. On August 25, 2020, Mr. Mutimura received a sentence of 63 months’
imprisonment with three years of supervised release. Pretrial Services has informed my
office that they can only release Mr. Mutimura’s passport pursuant to a Court order.
We thus respectfully request that the Court order the release of his passport.

                                                    Respectfully submitted,

                                                    /s/
                                                    Jennifer E. Willis
                                                    Assistant Federal Defender
  The Clerk of the Court is directed to terminate   (212) 417-8743 / (917) 572-5792
  the letter motion at docket number 50.

                                      SO ORDERED:
  Dated: September 2, 2020
  New York, New York
                                      _______________________________________
                                      HONORABLE LORNA G. SCHOFIELD
                                      United States District Judge
